Case 18-80632-JJG-7A            Doc 13        Filed 11/13/18     EOD 11/13/18 11:50:33           Pg 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

IN RE:                                                   )
                                                         )
RICHARD WAYNE KLITZING                                   )         Case No. 18-80632-JJG-7
KORENNA LYNN KLITZING                                    )
                                                         )
                                 Debtor(s).              )

                            TRUSTEE’S NOTICE OF POSSIBLE ASSETS
                          AND NOTICE OF ABANDONMENT OF PROPERTY

       Lou Ann Marocco, Trustee, hereby notifies the Court that there are possible assets in this case,
administration of which may result in a dividend to creditors. The Clerk is requested to issue a Notice of
Last Day to File Claims pursuant to Federal Bankruptcy Rule 3002(c)(5).

         Notice is hereby given that all scheduled assets will be abandoned from the estate, except for:

         Paycard Bluebird non-exempt funds on deposit,
         Checking Old National Bank non-exempt funds on deposit,
         2018 Federal & State Tax Refunds,
         Employment Bonus

DATED: November 13, 2018                       /s/ Lou Ann Marocco
                                               Lou Ann Marocco, Trustee
                                               Phone: (317) 631-0145
                                               Email: trustee@maroccolawindy.com


                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon the following either by first
class U.S. Mail, postage prepaid, or electronic court filing this 13th day of November, 2018:

U.S. Trustee, ustpregion10.in.ecf@usdoj.gov
Michael Thomas Ellis, bankruptcy9000@aol.com
Richard Wayne Klitzing, 7404 South Us Hwy 41, Rosedale, IN 47874
Korenna Lynn Klitzing, 7404 South Us Hwy 41, Rosedale, IN 47874

                                                       /s/ Lou Ann Marocco
                                                       Lou Ann Marocco
                                                       P.O. Box 1206
                                                       Greenwood, IN 46142
                                                       Phone: (317) 631-0145
                                                       Email: trustee@maroccolawindy.com
